Order filed December 19, 2019




                                      In The

                     Fourteenth Court of Appeals
                                    ____________

                              NO. 14-18-00690-CV
                                    ____________

              KEEBLE LOVALL AND LIZ YOUNG, Appellants

                                        V.

   U.S. BANK NATIONAL ASSOCIATION, NOT IN IT'S INDIVIDUAL
       CAPACITY BUT SOLEY AS TRUSTEE FOR THE RMAC TRUST,
                     SERIES 2016-CTT, Appellee


                On Appeal from the County Court at Law No. 5
                          Fort Bend County, Texas
                   Trial Court Cause No. 18-CCV-061841

                                    ORDER

      Appellant’s brief was due December 12, 2019. No brief or motion for
extension of time has been filed.

      Unless appellant files a brief with this court on or before January 13, 2020,
the court will dismiss the appeal for want of prosecution. See Tex. R. App. P.
42.3(b).

                                       PER CURIAM



Panel Consists of Justices Zimmerer, Spain, and Hassan.